Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-8, 19, 21, 23-26, 37, 39-44 are pending after the amendments/cancelled claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 19, 21, 23-26, 37, 39-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 11099632. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious in view of the U.S. Patent.
The table below helps illustrate the double patenting rejection by an exemplary example of claim 1:
Claim 1 of App. 17408950
Claim 1 of US Patent No. 11099632
A method comprising: providing a virtual environment to a user via a virtual or augmented reality system, the virtual environment comprising: a first 3D object fixed in space, the first 3D object having a first shape, and a second 3D object fixed to the user, the second 3D object having a second shape that is complementary to the first shape; determining whether the first shape is in a complimentary orientation to the second shape; when the first shape is in a complimentary orientation with the second shape, indicating to the user to perform a motion via the virtual or augmented reality system; determining by a plurality of sensors a plurality of measurements relating to the motion of the user, the plurality of measurements comprising a protraction length and/or a retraction length; and determining whether the second 3D object is in the complementary orientation with the first 3D object based on the plurality of measurements.
A method comprising: providing a virtual environment to the user via the virtual or augmented reality system, the virtual environment comprising: a first 3D object fixed in space, the first 3D object having a first shape, and a second 3D object fixed to the user, the second 3D object having a second shape that is complementary to the first shape; determining whether the first shape is in a complimentary orientation to the second shape; when the first shape is in a complimentary orientation with the second shape, indicating to the user to perform a motion via the virtual or augmented reality system; determining by a plurality of sensors a plurality of measurements relating to the motion of the user; and determining whether the second 3D object is in the complementary orientation with the first 3D object based on the plurality of measurements.


As illustrated in the table above, the only difference between the instance application and the U.S. Patent is the limitation, “the plurality of measurements comprising a protraction length and/or a retraction length.”  However, determining measurements comprising protraction or retraction lengths is obviously known in the art, and does not patentably distinguish from the U.S. Patent.
	Similarly, claims 3-8, 19, 21, 23-26, 37, 39-44 do not patentably distinguish from claims 2-20 of the U.S. Patent.
Allowable Subject Matter
Claims 1, 3-8, 19, 21, 23-26, 37, 39-44 are rejected under non-statutory double patenting, but would be allowable pending filing of a proper terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616